Mr. Chief Justice Del Toro,
concurring.
My viewpoint in regard to the assessment of property of corporations for purposes of taxation under the law has differed many times from that of the majority. I shall confine myself to citing the cases of Union Central Life Ins. Co. v. Gromer, 19 P.R.R. 856; Fajardo Sugar Co. v. Treasurer, 22 P.R.R. 290, 302, and especially that of P. R. & Am. Ins. Co. v. Gallardo, 35 P.R.R. 842, 857, where, in a dissenting opinion, 1 expressed myself as follows:
*671“I am of tbe opinion tbat tbe judgment appealed from should be .affirmed for tbe reason tbat tbe procedure followed by tbe Treasurer and ratified by tbe Board of Review and Equalization is correct. Tbe assessment was based on data furnished by tbe corporation itself. Tbe Treasurer levied no tax whatever on tbe property exempt from taxation by operation of law. He considered tbe value of tbe shares of stock, which is something independent and assessable under a rational construction of section 317 of the Political Code.”
In the P. R. & Am. Ins. Co. ease, the Government filed a motion for rehearing which was granted in accordance with the opinion delivered in the case and reported in 37 P.R.R. 108, in which all the Justices concurred.
I entirely agree that the second opinion rendered in P. R. & Am. Ins. Co. v. Gallardo, 37 P.R.R. 108, is inconsistent, insofar as credits are concerned, w¡ith the viewpoint of the majority of the Court in the case of Union Central Life Ins. Co. and that of Fajardo Sugar Co., supra, affirmed by the United States Circuit Court of Appeals for the First Circuit; but I desire to emphasize the fact that the said opinion stands in regard to shares of stock, since it served as a basis for the unanimous opinion of the Court delivered by me in Caribbean Casualty Co. v. Gallardo, 40 P.R.R. 651, the following jurisprudence, copied from the syllabus, being there established:
“TAXATION-ACTIONS FOR RECOVERY OF TAXES PAID-EVIDENCE — • Burden of Proof — Exoeption of Shares in Other Corporations.— In the absence of showing that shares of stock in other corporations are exempt under one of tbe modes prescribed by law, such shares are taxable as a part of tbe capital of tbe corporation owning them.”
In view of the settled viewpoint of the majority of this Court throughout the years, confirmed again now on account of the deviation noticed, which viewpoint has been definitely sustained by the Circuit Court of Appeals for the First Circuit (see the recent decision in Puerto Rico Coal Co. v. Domenech, Treasurer, 41 F. (2d) 183), it seems to me that the question has been finally settled. I must, therefore, admit that in Puerto Rico the law is that, under the provisions of section 290 of the Political Code, “book-credits, promissory *672notes or other personal credits,” both in the case of natural persons and of corporations, are not taxable property. Said section has been considered to be basic and has been construed quite independently of sections 291 and 317 of the same code.
That being so, I must and do concur in the judgment of reversal rendered today in the present case, based on the opinion delivered by Mr. Justice Wolf.